 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   REBECCA ENOS, an individual,                      CASE NO. 2:18-cv-02995-WBS-EFB
12                                                   ORDER DISMISSING ENTIRE ACTION
                    Plaintiff,
                                                     WITH PREJUDICE
13

14          v.

15   HARTFORD LIFE INSURANCE
     COMPANY, business entity form
16   unknown, and DOES 1 to 100,
17
                                    Defendants.
18

19
            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
20
     Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
21
     and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party
22
     shall bear its own attorney’s fees and costs.
23

24   Dated: August 29, 2019

25

26
27

28

                                                                [PROPOSED] ORDER DISMISSING ENTIRE ACTION
